Citation Nr: 0801376	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to August 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
20 percent rating for the veteran's low back disability.  
From February 13, 2006 through April 30, 2006 the low back 
disability was assigned a temporary total (100%) convalescent 
rating.  Consequently, the rating for that period of time is 
not at issue herein.


FINDINGS OF FACT

Throughout the appeal period the veteran's service-connected 
lumbar spine disability has been manifested by forward 
flexion to 60 degrees or more; intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the a past 12 
months is not shown; neurologic symptoms warranting a 
separate rating are not shown; and the spine is not 
ankylosed.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A July 2004 letter (prior to the decision on appeal) provided 
the veteran notice of evidence needed to support his claim 
and advised him of his and VA's responsibilities in the 
development of the claim.  This letter also advised him to 
submit relevant evidence in his possession.  While he was not 
provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by the timing of such notice, as the 
instant decision does not address any effective date matters.  
A December 2004 statement of the case (SOC) and August 2005 
and November 2005 supplemental SOCs (SSOCs) notified him of 
what the evidence showed, of the governing legal criteria, 
and of the basis for the denial of his claim; a November 2006 
SSOC readjudicated the matter after the veteran had 
opportunity to respond.  As he has received all critical 
notice, and has had ample opportunity to respond and/or 
supplement the record after notice was given, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it otherwise alleged.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations in August 2004 and July 2006.  
VA's duty to assist the veteran is met.  



II.  Factual Background

Service connection for lumbosacral strain due to spinal 
bifida occulta L5 spondylolisthesis, rated 10 percent, was 
awarded by a September 1971 rating decision.  An April 2000 
rating decision increased the rating to 20 percent (for 
lumbosacral strain due to spina bifida occulta, L5 with 
spondylolisthesis and disc space narrowing, L4-L5).  The 
veteran submitted a claim for increase in June 2004.

VA records from July 2004 to August 2006 show ongoing 
treatment for low back disability.  

On August 2004 VA examination, the veteran complained of 
pain; grimacing was noted throughout the examination.  
Thoracolumbar range of motion studies found flexion to 70 
degrees; extension 15 degrees; right and left lateral flexion 
to 25 degrees; and right and left rotation to 20 degrees.  
Deep tendon reflexes were normal.  Muscle spasm was noted 
over the lumbar spine.  The veteran's gait was normal; he 
walked without a cane or other assistive device.  He reported 
that he takes daily muscle relaxants and pain medication.  X-
rays revealed mild intervertebral disc degeneration at L1-2, 
mild intervertebral disc degeneration at L3-L4, and 
moderately severe intervertebral disc degeneration at L4-L5.  
One centimeter of spondylolisthesis was also noted.  The 
diagnosis was degenerative arthritis of the lumbar spine.  
Specifically, mild intervertebral disc degeneration at L1-2; 
relatively mild intervertebral disc degeneration at L3-4; 
moderately to severe intervertebral disc degeneration at L4-
5.

A July 2005 VA emergency room record notes the veteran's 
complaints of worsening back pain with associated burning 
pain in the gluteal area.  He also complained of numbness of 
his feet.  He reported that his back pain worsened with 
walking and exercising. He stated that he was stiff day and 
night, and that it was very hard for him to lie on his back 
during the night.  Pain medication and nonsteroidal anti-
inflammatory medication had not been very helpful.  He denied 
urinary incontinence or retention and also denied buttock 
area numbness.  Physical examination revealed local 
tenderness in the lower back about L4-L5 and L5-S1.  A 
straight-leg-raising test was negative bilaterally; however 
he exhibited back pain on lifting his legs against 
resistance.  Sensation was intact and reflexes were normal.  
X-rays revealed a partial defect of L5 or possibly S1 in the 
mid-part which was most likely spina bifida.  A narrowing of 
L5-S1 space was also noted.

An August 2005 MRI showed: "Bilateral L5 spondylolysis with 
1 centimeter anterior listhesis of L5 on S1.  Along with a 
bulging L5-S1 disc, there is severe left and moderate right 
foraminal stenosis at this level.  Other multilevel 
degenerative changes are noted in the lumbar spine, with 
several diffusely bulging discs but only mild central canal 
and foraminal stenosis at other levels".

February 2006 VA hospital records show that the veteran that 
the veteran had markedly worsening radiating pain over the 
prior 2-3 months, and on February 13 underwent lumbar 
laminectomy, facetectomy, foraminotomies, and discectomy 
bilaterally for decompression of the L5 and S1 nerves.  At 
discharge it was noted that he was instructed to avoid 
activity more strenuous than walking for the next 4-6 months, 
until he was discharged from the neurosurgery clinic.

On July 2006 VA examination, the veteran reported that his 
back pain had significantly decreased since surgery.  He 
specifically stated that if he does not walk he experiences 
back pain.  On days when his back is not bothering him, he 
can do housework.  He had to retire two years prior because 
of his hand, arm and wrist arthritis.  Physical examination 
revealed that the veteran was able to move freely, without 
acute distress.  Ambulation was normal without the use of 
assistive devices.  Heel and toe walk was normal.  There was 
no muscle spasm or tenderness noted.  Range of motion studies 
revealed flexion to 60 degrees with pain at 50 degrees; 
extension to 15 degrees with pain at 15 degrees; right and 
left lateral flexion to 20 degrees; and right and left 
rotation to 30 degrees.  Reflexes were normal.  Straight leg 
raising produced pain in his back only.  There were no 
radiating symptoms.  The examiner noted that there was no 
additional loss of range of motion of the spine due to pain, 
weakness, impaired endurance, fatigue, incoordination or 
flare-ups.




III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses lumbosacral strain, arthritis (degenerative joint 
disease) and degenerative disc disease, and may be rated 
under the criteria for rating any of these entities.  Given 
that the veteran has already been assigned a 20 percent 
rating for his low back disability, the focus is on criteria 
that would allow for a rating in excess of 20 percent.

Code 5243 provides that intervertebral disc syndrome (IVDS) 
is to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or based on incapacitating 
episodes, whichever method results in the higher rating.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent rating for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
60 percent rating for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

On close review of the record, the Board finds that at no 
distinct period of time (with the exception of the 
convalescence period following February 2006 surgery for 
which a 100% rating has been assigned, and which is not at 
issue herein ) during the appeal period was the veteran's 
service connected low back disability manifested by symptoms 
of such nature and gravity as to warrant a rating in excess 
of 20 percent.  Bedrest for incapacitating episodes of IVDS 
was not prescribed by a physician at any time during the 
appeal period; forward flexion of the thoracolumbar spine has 
not been limited to 30 degrees or less (it has consistently 
been to 60 to 70 degrees); no separately ratable neurologic 
symptoms are shown; and the spine is not ankylosed.  In 
short, the disability picture presented does not warrant a 
rating in excess of 20 percent under any of the applicable 
criteria.  

The Board has considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  Inasmuch 
as it is neither shown nor alleged that the low back 
disability has required frequent hospitalization, caused 
marked interference with employment (although he is not 
employed, the record shows this is primarily due to upper 
extremity osteoarthritis), or involves any other factors of 
similar gravity, referral for extraschedular consideration is 
not indicated.  

The preponderance of the evidence is against the claim; 
hence, it must be denied.


ORDER

A rating in excess of 20 percent for the veteran's service 
connected low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


